Citation Nr: 1703019	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  06-06 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for an acquitted psychiatric disorder, to include posttraumatic stress disorder (PTSD), dysthymic disorder, panic disorder, and anxiety, among other psychiatric diagnoses.  

2. Entitlement to service connection for hepatitis C, to include as secondary to an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over this appeal has since been assumed by the RO in Philadelphia, Pennsylvania.  

As a matter of background, the issues on appeal came before the Board in January 2009, at which time a remand was issued so that the Veteran could be afforded an examination in connection with his hepatitis C claim, and so that a corrected supplemental statement of the case could be issued regarding the psychiatric claim.  The claims were returned to the Board in April 2016, at which time it issued a remand so that a medical opinion could be obtained regarding the Veteran's psychiatric claim; the hepatitis C claim was also remanded as an intertwined issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board acknowledges that this appeal has been pending for a significant period of time.  However, inasmuch as the Board sincerely regrets any further delay in adjudicating the claims remaining on appeal, an additional remand is necessary.  

Once VA undertakes to provide an examination or medical opinion when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In April 2016, the Board requested that a VA medical opinion be rendered concerning the Veteran's psychiatric disability claim.  One portion of that remand specifically asked if "it is at least as likely as not . . . that the Veteran has or had at any time during the pendency of the appeal, PTSD attributable to fear of hostile military activity while on guard duty in Vietnam?"  The examiner was instructed to review and reconcile any previous diagnoses of PTSD.  

On April 25, 2016, an opinion was provided by a psychologist who did not interview the Veteran in person.  (See VBMS, VA Examination, 4/26/2014).  The examiner stated that she reviewed the available 2004 VA mental health treatment notes [see VBMS Medical Treatment Record -Government Facility, 10/23/2004] and concluded that insufficient evidence exists to state whether the Veteran ever met the full criteria for a diagnosis of PTSD at any time during the pendency of the appeal.  No discussion of the facts contained in those records was provided.  Further, this opinion completely ignores the May 2014 social worker note which found the Veteran to have PTSD in conformation with the Diagnostic and Statistical Manual of Mental Disorders, 5th ed. (DSM-5).  (See VVA, Capri, 6/17/2014, p.7).  

Likewise, the examiner concluded that the Veteran was most recently diagnosed with unspecified anxiety disorder, which was unlikely related to military service.  The examiner also stated that "while the treatment records list other psychiatric disorders (PTSD, GAD), there is no indication that [the] Veteran ever met full diagnostic criteria for these diagnoses."  The Board also finds this problematic because the examiner overlooked at least two other psychiatric disabilities listed in his medical records (dysthymic disorder and panic disorder), and failed to provide an etiology opinion for any of those disabilities despite the Board's direction that the examiner should consider all Axis I psychiatric diagnoses since the claim was filed in May 2004, not just his most recent diagnosis.  

Ultimately, the Board concludes that the opinion rendered is inadequate as it does not fully address the Veteran's long history various psychiatric diagnoses, to include PTSD, which at least one care provider deemed to be in convention with the DSM-5.  At the very least, if the examiner was unable to ascertain from the available records whether or not his psychiatric symptoms conformed to any Axis 1 diagnosis, an in-person clinical examination should have been scheduled, as was stated in the Board's prior remand.  

Here, the Board observes that the Veteran's representative has indicated that the Veteran is willing to appear for an in-person psychiatric evaluation.  (See VBMS, Appellate Brief, 12/16/2016).  As such, the Board will remand the claim so that a full psychiatric examination may be accomplished.  

Concerning the claim for hepatitis C, the Board previously remanded the issue for an opinion as to whether the Veteran's intravenous drug abuse disability is casually related to a service-connected psychiatric disability.  The examiner declined to provide an answer because she determined that no service-connected psychiatric disability existed.  However, the Board has found that opinion to be inadequate.  As such, the issue of service connection for hepatitis C must also be remanded for a more complete opinion.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an in-person psychiatric evaluation with a psychiatrist or psychologist competent to make psychiatric diagnoses.  A complete copy of the Veteran's claims file, including a copy of this remand must be made available to the examiner selected to conduct the examination, and must be reviewed in its entirety prior to rendering any diagnoses and/or opinions.  The examiner should then provide the following:

(a) The examiner should conduct a complete initial PTSD evaluation to determine whether the Veteran has, or has had at any time during the pendency of this appeal, a confirmed diagnosis of PTSD in conformance with either the DSM-IV or DSM-5.  In stating whether or not the Veteran meets the criteria for PTSD, the examiner must review and reconcile the May 2004 and May 2014 treatment records indicating that such a diagnosis is appropriate.  If a diagnosis of PTSD is confirmed, the examiner should specify if that PTSD is attributable to fear of hostile military activity while on guard duty in Vietnam.  

(b) If PTSD is not diagnosed, the examiner should provide a diagnosis which accounts for the Veteran's various psychological symptoms recorded since 2004, when the claim was first filed.  The examiner is specifically requested to address the prior diagnoses of dysthymic disorder, panic disorder, and anxiety.  If no diagnosis can be given, a complete rational must accompany that negative diagnosis.  If a diagnosis is rendered, for each diagnosed psychiatric disability, the examiner should state whether it is at least as likely as not that the condition is related to active military service.

(c) Finally, if the examiner finds any psychiatric disability attributable to the Veteran's military service, the examiner must then state whether there exists clear evidence establishing that the Veteran's in-service intravenous drug abuse disability is causally related to that psychiatric disability.  

The examiner must consider the complete medical evidence of record, to include any and all Axis I psychiatric diagnoses rendered since May 2004.  A complete explanation must be given for all opinions rendered and should include citation to evidence in the record, known medical principles, and/or medical treatise evidence.  

2. Thereafter, readjudicate the issues on appeal in light of all evidence of record.  If either benefit sought on appeal should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


